T. G. Kavanagh, P. J.
(dissenting). For the reasons set forth in the opinion of Mr. Justice Black in Advisory Opinion re Constitutionality of PA 1966, No 261 (1967), 379 Mich 55,1 believe the opinion therein is neither precedential nor adjudicatory.
For the reasons set forth in the opinion of Mr. Justice Souris in Brouwer v. Kent County Clerk (1966), 377 Mich 616, I conclude Michigan Constitution of 1963, art. 7, § 7,' is void as violating the equal protection clause of the Constitution of the United States, Am 14, § 1.
PA 1966, No 261, being in conflict only with article 7, § 7, and in all other respects consonant with the Michigan Constitution of 1963, is valid and enforceable.
The plan adopted by the Ontonagon board of supervisors for the apportionment of that board appears to comport completely with PA 1966, No 261 and should be approved.